Citation Nr: 1544663	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether there was clear and unmistakable error in a February 26, 1954 rating decision which denied service connection for duodenal ulcer disease.

2. Whether there was clear and unmistakable error in a March 24, 1955 rating decision which denied service connection for duodenal ulcer disease.

3. Entitlement to an increased initial evaluation for service connected aggravation of duodenal ulcer disease, status post gastroduodenal surgery, currently evaluated as 20 percent disabling.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied the veteran's claims of entitlement to CUE and TDIU, and granted the Veteran entitlement to service connection for duodenal ulcer disease on the basis of aggravation.  The Veteran continues to disagree with the level of disability assigned for his duodenal ulcer disease.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1. In a February 26, 1954 rating decision, the Veteran was denied service connection for duodenal ulcer disease, which was found to have preexisted service and not be permanently aggravated therein.
 
2. The February 26, 1954 rating decision is not a final decision, as new evidence was submitted prior to the expiration of the appeal period, and therefore should be considered part of the original claim for benefits...

3. In a March 24, 1955 rating decision, the Veteran was denied service connection for duodenal ulcer disease, which was found to have preexisted service and not be permanently aggravated therein.
 
4. In the March 24, 1955 rating decision, the extant law and regulations were correctly applied to the facts as they were known to the RO at that time, and it was not error for the Veteran to have not been granted service connection on a direct or aggravation basis at that time.

5. The Veteran's service connected aggravation of duodenal ulcer disease currently causes such symptomatology such as nausea, vomiting, and diarrhea; moderately severe duodenal ulcer disease manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four times a year or severe duodenal ulcer disease is not shown.  

6. The Veteran has only one service connected disability, duodenal ulcer disease, currently evaluated as 20 percent disabling.
 
7. The medical and other evidence of record does not indicate the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The claim of CUE in the final February 26, 1954 rating decision that failed to grant service connection for duodenal ulcer disease is dismissed, as that decision was not a final decision.  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

2. The claim of CUE in the final March 24, 1955 rating decision that failed to grant service connection for duodenal ulcer disease is denied.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

3. The criteria for a rating in excess of 20 percent for the Veteran's service connected aggravation of duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.7, 4.115a, 4.114, Diagnostic Codes 7305 (2014).

4. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's claims of error in the prior denials of service connection in 1954 and 1955, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court/CAVC) held in relevant part that "there is nothing in the text or the legislative history of [the] VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the CUE motion currently being considered in this appeal.  Livesay held that the VCAA does not apply to CUE motions involving prior Board decisions, but Baldwin v. Principi, 15 Vet. App. 302 (2001), held that the VCAA also does not apply to CUE motions, as here, collaterally attacking prior RO decisions.  See also Parker v. Principi, 15 Vet. App. 407 (2002).

With respect to the Veteran's claim for a higher initial disability evaluation and entitlement to a total disability evaluation due to individual unemployability (TDIU) Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  

In various VCAA letters dated in September 2011, October 2012, April 2013, August 2013, and June 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the Veteran's claim for a higher initial disability rating for his duodenal ulcer disease, this notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491. Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's service and post service treatment records have been associated with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c) (4) (i) (2014) (emphasis added).  In this case, the Veteran received numerous VA examinations, to include most recently in January 2015.  These examinations were a thorough and adequate basis on which to base a decision, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159(c) (4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Clear and Unmistakable Error Claims

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). 

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied,"

(2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra). See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a) , the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that clear and unmistakable error is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of clear and unmistakable error, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be clear and unmistakable error on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. Id. at 43-44.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of clear and unmistakable error. Id. at 44. 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).



In the instant case, as to both rating decisions for which CUE is claimed, the appellant has alleged an error of law.  Specifically, the Veteran has alleged that the presumption of soundness was not properly considered in adjudication of both of these decisions.  The Board agrees that, if true, this would be a specific error of law sufficient to grant a claim of CUE.  However, the Board does not find this to be the case.

As to the February 1954 rating decision, as set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In other words, in the present case, since pertinent evidence was presented within one year of this decision, that evidence must be considered to have been filed in connection with the original service connection claim.  Any interim submissions before finality attaches must be considered by VA as part of the original claim.  See 38 C.F.R. § 3.156(b); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316   (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the February 1954 decision is not final and binding on the Veteran. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  See also Myers v. Prinicipi, 16 Vet. App 228 (2002).  A rating decision must be final in order for a collateral attack to proceed.  May v. Nicholson, 19 Vet.App. 310, 317-18 (2005) (CUE motions cannot lie as to decisions still open to direct review); see also Palmer v. Nicholson, 21 Vet. App. 434, 438 (2007).  As such, a valid claim of CUE cannot be maintained against this non final decision, and must therefore be dismissed.

Reviewing the law in effect at the time as it pertained to the presumption of soundness, the relevant law provide that every person . . . shall be taken to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to enrollment and was not aggravated by such active service.  Pub.L.No. 78-144, § 9(b) (1943).  This is essentially the same standard as the presumption of soundness as it exists today.

However, while the Veteran argues that this provision was not considered by the RO, the evidence of record clearly shows that it was.

Reviewing the evidence of record, and the rating decisions at issue, an April 1953 pre-induction examination report showed no complaints of, or treatment for, any ulcer or duodenal disease.

A September 21, 1953, report of service treatment indicates that the Veteran, at that time, reported left upper quadrant pain intermittently for the past three years, sometimes relieved by a meal.  The Veteran's condition at that time was suspected to be psychogenic, but he was scheduled for further testing.  An upper GI series done on September 23, 1953, showed a deformity in the mid portion of the duodenum cap consisting of two deep incisura with a central collection of barium, representing an active ulcer, with no evidence of obstruction.  A repeat upper GI series done on November 2, 1953, showed some residual narrowing of the duodenum in the region of the previously described ulcer crater, however, the actual ulcer could not be demonstrated.  Further records from the Veteran's hospitalization note that the Veteran reported that, starting about two years prior, that he began to have pain across the middle of his abdomen due to exercise, with the pain relieved by bending over.  He specifically noted that the pain would return in the spring and fall when he was exerting himself, and would specifically be relieved by eating a noon meal.  He reported no changes in appetite, and that the pain was worse when hungry.  However, he noted that he felt well before and shortly after entering service.  About a month before admission to the hospital he started having vomiting after awakening in the morning.   He also started to eat less and lost weight.  He then went on "bivouac" and started having epigastric pain slightly higher in the abdomen than his previous pain.  He woke up in the morning with pain, and felt unable to eat "C rations".   He then had two days in a row of vomiting.  He reported no pain at night, but more pain when hungry

Medical board proceeding records from November 1953 indicate that the medical findings were that the Veteran had this condition of duodenal disease prior to enlistment, that it was not aggravated by service, and that this condition made him unable to meet the minimum requirements for enlistment and retention.  The Veteran signed a statement on November 12, 1953, indicating that he realized that he had been considered unfit for retention in the military service because of a physical disability that existed prior to enlistment and was not aggravated in service.

A November 1953 report of separation examination noted the Veteran's diagnosis of an ulcer of the duodenum, which was found to not be within in the line of duty, and was found to exist prior to enlistment.  He was noted to have been hospitalized from September 1953 to the present time, and was found to be physically disqualified from military service.

A January 1954 statement from a private physician indicated that he treated the Veteran from 1950 to 1953, and at no time was he aware of the Veteran having an ulcer or ulcer symptoms.

The February 26, 1954 rating decision stated the facts as, very shortly after the Veteran entered active duty, he was admitted to the hospital.  At that time, the Veteran reported that he had stomach trouble for the past two years, with aggravation from being hungry, and also strenuous exercise.  It was more severe at midday, and was relieved by eating.  During August 1953, he started vomiting after arising in the morning.  X-rays in service confirmed a duodenal ulcer.  Radiology interpretation of X-ray films confirmed a grossly deformed duodenal with evidence of an ulcer crater in the mid portion.  A medical statement from Dr. Meier was also noted and considered.  The RO at that time found that the evidence showed the existence of a duodenal ulcer very shortly after entry into service.  The RO said that, on the basis of well accepted and established medical principles, it is held that this condition existed prior to service.  The RO also found that the evidence was insufficient to show that the Veteran's service aggravated this condition.

A February 1955 statement from the Veteran's parents indicated that they believed that their son was in good condition when he joined the military, and they believe that he incurred ulcers in the service from severe training and exposure to extreme heat.

A February 1955 statement from the Veteran indicates that he never had any signs of ulcers or any stomach trouble prior to service.

In a March 24, 1955 rating decision, the prior denial of the Veteran's duodenal ulcer claim was confirmed.  In support of this decision, the RO stated that the medical evidence submitted was duplicative of evidence already received and the statement from the Veteran's parents did not contain material evidence to change the denial of service connection.

Reviewing this evidence, and both of the RO's decisions, it does appear that the RO found, based on the evidence of record, that the presumption of soundness was overcome by the fact that all the medical evidence of record indicated that the Veteran's condition existed prior to enlistment.  The RO clearly relied on the service treatment records in which the Veteran admitted several times that he had problems with epigastric pain periodically for 2 to 3 years prior to his entry into service.

The Board finds that the RO could reasonably have found that the evidence of record clearly and unmistakably indicated that the Veteran's duodenal disability preexisted service, overcoming the presumption of soundness, and that the condition was not permanently aggravated in service.  The Veteran and his representative's disagreement with the outcome of the decisions at that time, based on the evidence of record at that time, appears to be a simple disagreement with how the evidence of record at that time was weighed, which is not a valid basis for a finding of CUE.  

Although the Veteran was eventually granted service connection for aggravation of this condition, that grant was clearly based on later submitted evidence, specifically a private medical opinion submitted decades after these cases were decided; however, for the claims of CUE, the Board may only consider the evidence of record at the time of the prior decisions, and the evidence of record at that time clearly indicates that the RO could reasonably have found that the presumption of soundness was overcome and the Veteran's disability existed prior to service and was not aggravated thereby.

In light of the foregoing, the Board finds that all the facts in the March 1955 rating decision were addressed in light of the applicable statutory and regulatory provisions extant at that time were correctly applied by the RO.  As such, there has been identified no error of fact or law that, when called to the attention of later reviewers, would compel the conclusion that the result would have been manifestly different but for the error in this case.

Entitlement to an increased initial evaluation for duodenal ulcer disease.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2014).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection for an aggravated disability should only be granted to the extent of aggravation, and therefore a determination of a baseline level of severity is crucial to any aggravation claim.  38 C.F.R. § 3.310.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's service-connected duodenal ulcer disease has been rated as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a mild duodenal ulcer with recurring symptoms once or twice a year warrants a 10 percent rating.  A moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations warrants a 20 percent rating.  Moderately severe duodenal ulcer manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating.  38 C.F.R. § 4.114.

Taking into account all relevant evidence, the Board finds that an evaluation in excess of 20 percent, for the Veteran's service connected duodenal ulcer disease, is not warranted.  As noted above, in order to warrant an increased rating, the Veteran would have to be found to have impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, and based on the level of aggravation caused by service, not on the actual current full level of disability.  The Board finds that these criteria have not been met.

Reviewing the relevant evidence of record, the Veteran has been seen periodically throughout the course of this appeal with complaints of symptoms including abdominal cramps, diarrhea, nausea, and vomiting.
	
A September 2011 report of VA examination noted the Veteran's in service hospitalization and subsequent 1963 surgery for his duodenal condition.  At that time, the Veteran reported abdominal pain that occurred at least monthly, and was relieved by standard ulcer therapy.  The examiner did not indicate that the Veteran had anemia or weight loss, vomiting, hematemesis, or melena associated with his duodenal ulcer disease.  Likewise, the examiner noted that the Veteran did not have incapacitating episodes due to the Veteran's duodenal ulcer disease.  

November and December 2012 reports of hospitalization indicate that the Veteran had been hospitalized with intraductal papillary mucinous neoplasm, or IPMN of the pancreas, which had caused him to stop eating, which had resulted in some anorexia and weight loss, as well as anemia.  Large cysts were found on the Veteran's pancreas, but resolved shortly after hospitalization and medication.  This condition was not related to the Veteran's service connected duodenal ulcer disease at that time.  

A February 2013 MRl showed improving pancreatic cyst disease.  Blood testing at that time was normal.

The April 2013 report of VA examination noted that the Veteran reported recent complaints of pain in the upper abdomen, and something wrong with his pancreas.  He started getting new symptoms last spring of indigestion, burning discomfort, and nausea.  Currently he had intermittent epigastric pain of short duration, and felt sick to his stomach at times, more so after meals.  The examiner did not indicate that the Veteran had anemia or weight loss, vomiting, hematemesis, or melena associated with his duodenal ulcer disease.  Likewise, the examiner noted that the Veteran did not have incapacitating episodes due to the Veteran's duodenal ulcer disease.  The examiner indicated that the Veteran's symptomatology did not impact his ability to work.


Of note is the April 2014 rating decision granting service connection for duodenal ulcer disease, on the basis that it was a pre existing condition aggravated by service.  At that time, the Veteran's disability was found to have a baseline of a 10 percent disability upon entering service, and a current level of severity consistent with a 20 percent evaluation, and therefore, the Veteran was rated as 10 percent disabled.

A July 2014 record indicated that the Veteran was seen with complaints of blood in his stool.  He was taking an iron supplement.  It was noted that a June 2104 fecal occult blood test was positive.  He was to be monitored closely for further issues.

A July 2014 statement from a private physician indicated that in his opinion, the Veteran's ulcer, gastric resection, and partial pancreas removal caused migraine headaches and diabetes.

A December 2014 check up for the Veteran's ongoing epigastric abdominal pain noted that the Veteran had been having nausea and crampy abdominal pain after meals.  On examination his abdomen was soft with some mild epigastric tenderness on deep palpation.  Blood testing at that time was normal. 

The Veteran received a VA examination in January 2015.  At that time, the Veteran reported the ability to generally perform all activities of daily living, but that he generally never feels good, with abdominal bloating, cramping, and gas, with a general feeling of nausea and abdominal fullness.  He reported daily vomiting usually first thing in the morning and diarrhea after the first meal of the day.  He denied weight loss, fever, back pain, or chills.  He was found to have frequent episodes of symptoms that were not severe.  He was found to have no incapacitating episodes due to this disability.  Diffuse pain was noted in the left upper quadrant, mid epigastric area, on palpation of the abdomen.  X-rays showed the Veteran's prior surgery.  Bloodwork was within normal limits at this time, with no evidence of anemia.  The Veteran's symptomatology was noted to have increased in the last year.  The examiner noted a prior documentation of an iron deficiency which was resolved.  The examiner indicated that the Veteran was able to drive,  take care of his farm animals, do yard work, and maintain his own home, and that this duodenal disability in no way prevented his employability.  The examiner also specifically stated that the Veteran's condition in no way caused his diabetes or migraine headaches.  The examiner also noted the prior findings of cysts in the Veteran's pancreas, and indicated that these were not related to the Veteran's duodenal disease.

Reviewing this evidence, the only time that the Veteran had weight loss and anemia during this appeal was during November and December 2012 when he was hospitalized for IPMN of the pancreas; this condition appears to have been acute and resolved, and the January 2015 examiner indicated that this condition was not related to the Veteran's duodenal ulcer disease; as such, the evidence does not show weight loss during this appeal related to the Veteran's duodenal ulcer disease.  While a July 2013 record noted the Veteran had blood in his stool and was taking an iron supplement, he was not diagnosed with anemia at that time.  At no time during the course of this appeal has the Veteran been found to have both anemia and weight loss secondary to his service connected duodenal ulcer disease, as such, an increased rating cannot be granted under that criteria.  The Veteran could also be granted an increased rating based on a finding of incapacitating episodes averaging 10 days or more, however, the medical evidence of record does not show any evidence of incapacitating episodes during this appeal period, connected to his duodenal ulcer disease.  The January 2015 VA examination report specifically indicated that the Veteran was generally functioning well, without evidence of incapacitating episodes.  Even setting aside the fact that the Veteran was only granted service connection to the extent that this pre existing condition was aggravated by service, and not the full level of this disability, the Board still only finds that the entirety of the Veteran's symptomatology is most consistent with a finding of continuous moderate manifestations, which would warrant a 20 percent evaluation, the evaluation the Veteran is currently in receipt of.  As such, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's service connected duodenal ulcer disease meets the criteria for the next higher evaluation.

In reaching this conclusion, the Board notes the Veteran's competent report of symptoms prior to, during, and after service. Nevertheless, the question of whether his complaints constitute an increase in the severity of the disability based on aggravation of a pre existing condition is a complex medical question requiring medical expertise and training to answer. In this case, the Veteran has not shown that he has the appropriate training and expertise to render medical opinion. Thus, the Board has placed greater probative weigh on the conclusions of the VA medical examiners who have such expertise and training.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU 

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19. 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Service connection presently is in effect only for duodenal ulcer disease, at a 20 percent evaluation. Thus, the percentage requirements for a TDIU are not met at any time during the appeal. Therefore, the issue is whether the Veteran is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities thus entitling him to referral for an extraschedular TDIU. 38 C.F.R. § 4.16(b).

The Board finds that a referral is not warranted, as the evidence of record does not show that the Veteran is unemployable due to this service connected condition.  The Veteran's records, as discussed in detail above, and particularly the January 2015 report of VA examination, show that he is able to maintain all activities of daily living, is able to drive, and shop, and take care of his goats and chickens and maintain his home.  The January 2015 VA examination specifically indicated that the Veteran was "high functioning".  Likewise, the examiner observed that the Veteran's stomach or duodenum conditions did not impact his ability to work.  While the Veteran's disability does have some impact on the Veteran's employability, the Board finds that this level of impact is adequately reflected in the 20 percent level of disability that the Veteran currently receives, and there is no evidence of record indicating any further level of employability impairment.

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU. In particular, referral to appropriate authority for consideration on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) is not warranted, and the benefit sought on appeal is accordingly denied.


ORDER

As this may not be considered a final decision, the appeal to reverse or amend the RO's February 26, 1954 rating decision is dismissed.

CUE not having been demonstrated, the appeal to reverse or amend the RO's March 25, 1955 rating decision is denied.

Entitlement to an increased initial evaluation for service connected duodenal ulcer, status post gastroduodenal surgery, currently evaluated as 20 percent disabling, is denied.

Entitlement to a total disability evaluation based on individual unemployability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


